NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicants amended the claims.
The amended claim 1 to recite:
A method of processing a substrate, comprising: 
positioning a substrate on a substrate support of a processing system, the processing system comprising: 
a lid, one or more sidewalls, and a base which collectively define a processing volume; 
a line fluidly coupling the processing volume to a vacuum source; the substrate support disposed in the processing volume; and 
a fluid distribution assembly facing a substrate receiving surface of the substrate support, the fluid distribution assembly comprising: 
a distribution shaft having an inlet and an outlet; 
a manifold coupled to the distribution shaft; and 
a plurality of cleaning units coupled to the manifold, each of the cleaning units comprising a first conduit having a first end, a gasket disposed on the first end, and a second conduit disposed in the first conduit, the second conduit having a second end that is recessed from the first end; 
rotating the distribution shaft until each of the cleaning units is aligned with one of a corresponding plurality of locations of the substrate disposed on the substrate support; moving one or both of the substrate support and the fluid distribution assembly towards one another to concurrently seal the first ends of the plurality of cleaning units against a surface of the substrate disposed on the substrate support; 
sealing the plurality of cleaning units to the surface of the substrate at the corresponding plurality of locations; 
heating a cleaning fluid to a temperature between about 50 C and about 150 OC; flowing the cleaning fluid to, and thereafter, from, the plurality of cleaning units; and 
exposing the surface of the substrate to the cleaning fluid at the corresponding plurality of locations.

The applicants also amended claim 15 to recite:
A processing system, comprising: 
a lid, one or more sidewalls, and a base which collectively define a processing volume; 
a line fluidly coupled to the processing volume, wherein the line is configured to be fluidly coupled to a vacuum source; 
a substrate support disposed in the processing volume; and 
a fluid distribution assembly facing a substrate receiving surface of the substrate support, the fluid distribution assembly comprising: 
a distribution shaft having an inlet and an outlet; 
a manifold coupled to the distribution shaft; and 
a plurality of cleaning units coupled to the manifold, each cleaning unit of the plurality of cleaning units comprising an outer conduit, a gasket disposed on a first end of the outer conduit, and an inner conduit, the inner conduit having a second end that is recessed from the first end, 
wherein the distribution shaft is configured to rotate until each of the cleaning units is aligned with one of a corresponding plurality of locations of the substrate disposed on the substrate support, and one or both of the substrate support and the fluid distribution assembly are configured to move towards one another to concurrently seal the first ends of the plurality of cleaning units against a surface of the substrate disposed on the substrate support.
	The US 2017/0001223, 11,075,095, 20150243533, 2010/0029088 and 20190181022 are cited to show that rotatable shafts with manifolds connected to nozzles or cleaning units were known in the art.
The documents cited and applied in the previous Office action is still considered to be the closest prior art with respect to the claimed method and apparatus.
The analysis of the prior art provided in the previous Office action is incorporated here.
However, the prior art taken alone or in combination fails to teach or fairly suggest a method comprising  a step of rotating the distribution shaft until each of the cleaning units is aligned with one of a corresponding plurality of locations of the substrate disposed on the substrate support; moving one or both of the substrate support and the fluid distribution assembly towards one another to concurrently seal the first ends of the plurality of cleaning units against a surface of the substrate disposed on the substrate support together with all other steps recited by claim 1.
The prior art taken alone or in combination fails to teach or fairly suggest a processing system wherein the distribution shaft is configured to rotate until each of the cleaning units is aligned with one of a corresponding plurality of locations of the substrate disposed on the substrate support, and one or both of the substrate support and the fluid distribution assembly are configured to move towards one another to concurrently seal the first ends of the plurality of cleaning units against a surface of the substrate disposed on the substrate support together with all other limitations recited by claim 15.
The prior art fails to provide teaching or suggestion to modify the modified method/system of Chou et al to provide referenced limitations.   
	While, the systems/methods utilizing rotatable shafts with manifolds connected to nozzles or cleaning units were known in the art, as evidenced by the newly cited US 2017/0001223, 11,075,095, 20150243533, 2010/0029088 and 20190181022, no teaching or suggestion have been found to modify the modified method/system of Chou et al to provide referenced limitations.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711